548 Pa. 478 (1997)
698 A.2d 61
Sheila HANNA and Steven Hanna, Petitioners,
v.
WEST SHORE SCHOOL DISTRICT, Respondent.
Supreme Court of Pennsylvania.
September 3, 1997.

ORDER
PER CURIAM:
AND NOW, this 3rd day of September, 1997, the Petition for Allowance of Appeal is GRANTED. The order of the Commonwealth Court is hereby REVERSED. The case is remanded to the Commonwealth Court for further consideration in light of Grieff v. Reisinger, 548 Pa. 13, 693 A.2d 195 (1997).
Jurisdiction is relinquished.